Citation Nr: 0823584	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right medial meniscectomy with mild medial 
compartment and patellofemoral chondritis prior to October 
13, 2005, and to a rating in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the left knee, with limitation of 
motion, prior to October 13, 2005, and to a rating in excess 
of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1978 and from April 1979 to June 1983.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to permit the RO to conduct 
additional evidentiary and procedural development as to the 
matters on appeal.  

While the case remained in remand status, an RO decision in 
July 2006 increased the ratings assigned for residuals of a 
right medial meniscectomy and for internal derangement of the 
left knee from 10 percent to 20 percent, each made effective 
from October 13, 2005.  Also, the RO by its July 2006 action 
confirmed and continued the previously assigned 10 percent 
rating for degenerative arthritis of the right knee.  

The issues of the veteran's entitlement to a rating in excess 
of 10 percent for residuals of a right medial meniscectomy 
with mild medial compartment and patellofemoral chondritis 
prior to October 13, 2005, and to a rating in excess of 20 
percent thereafter, and entitlement to a rating in excess of 
10 percent for degenerative arthritis of the right knee are 
addressed in the REMAND appended to the decision below and 
are REMANDED to the RO via the AMC.




FINDINGS OF FACT

1.  Prior to October 13, 2005, the veteran's service-
connected left knee disorder was manifested primarily by 
limited motion, pain on motion, and not more than slight 
instability; there was no X-ray evidence of arthritis or a 
showing of limitation of extension to more than five degrees, 
limitation of flexion to less than 60 degrees, subluxation or 
dislocation of semilunar cartilage with frequent locking, 
pain, and effusion into the joint during that period of time.  

2.  On and after October 13, 2005, the veteran's service-
connected left knee disorder has been manifested by limited 
motion with pain on movement; a clinical impression of 
arthritis was recorded without X-ray confirmation; there is 
no medical evidence of instability, subluxation, any loss of 
extension, limitation of flexion to less than 60 degrees or 
dislocation of semilunar cartilage with frequent locking, 
pain, and effusion into the joint.

3.  An exceptional or unusual disability picture regarding 
the veteran's service-connected internal derangement of the 
left knee, with limitation of motion, is not shown prior to, 
or on and after October 13, 2005.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for internal derangement of the left 
knee with limitation of motion on and after October 13, 2005, 
and in excess of 10 percent prior thereto, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in February 2004 so that additional development could 
be undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of March 2004, January 2006, and 
March 2006.  While no longer required, the appellant was also 
notified that he should submit all pertinent evidence in his 
possession and he was duly advised of the Court's holding in 
Dingess/Hartman.  

With specific reference to the claim for an initial rating 
for left knee disability, such claim is a downstream issue 
from that of service connection and if a VCAA letter was sent 
to the veteran as to the claim for service connection, then 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The Court has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Here, a VCAA letter was provided to the veteran in November 
2001, but such letter did not properly advise the veteran of 
the information and evidence needed to substantiate a claim 
for service connection; rather, it dealt primarily with 
entitlement to a permanent and total rating for pension 
purposes.  Subsequent letters from the RO and AMC as to the 
veteran's claims for as initial rating for the left knee 
nevertheless cured that error by setting forth the 
information and evidence needed for a higher initial rating 
and other notice required by the VCAA.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, including that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in February 
2002 granting service connection and assigning an initial 
rating for left knee disability and denying increased ratings 
for right knee disablement, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

It is also pertinent to note that Vazquez-Flores involved a 
claim for an increased rating whereas this case entails one 
issue involving the propriety of an initial evaluation.  
Moreover, in terms of the Vazquez-Flores requirements, the 
record reflects that the RO has directly advised the veteran 
of the rating criteria for the evaluation of his service-
connected left knee disorder, and, in addition, instructed 
him that upon a showing of pain and functional loss resulting 
in additional limitation of motion of the affected areas, an 
increased evaluation therefor may be in order.  The veteran 
has acknowledged his receipt of this information and the 
allegations he advances are reflective of the applicable 
rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the RO in 
November 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issues herein denied as the record fails to demonstrate 
entitlement to initial or increased ratings in excess of 
those previously assigned for the disabilities in question.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of multiple VA medical 
examinations.  Findings from those VA medical evaluations are 
sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorder 
in question and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of the claims without further remand as 
to those matters.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim for an Initial or Staged Rating of Left 
Knee Disablement

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled. A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

By RO action in February 2002, service connection was 
established for internal derangement of the left knee with 
limitation of motion, for which a 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, DC 5299-5010, effective 
from November 27, 2000.  The notice of disagreement relating 
to the February 2002 action was received by VA in July 2002, 
and, as such, with respect to the veteran's claim for initial 
rating for left knee disablement, the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), is for 
application.  

By RO action in July 2006, the rating assigned for internal 
derangement of the left knee with limitation of motion was 
increased from 10 to 20 percent, effective from October 13, 
2005, under DC 5010-5257.  The assigned effective date of 
that change in initial rating, October 13, 2005, was 
determined by the RO to be the date on which it had received 
a claim for increase for such disability, notwithstanding the 
existence of a prior, pending claim for its initial rating.   
The questions of whether any initial rating is assignable for 
left knee disability in excess of the ratings previously 
assigned and the dates any such rating or ratings are herein 
addressed on a de novo basis.  

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  

38 C.F.R. § 4.71a, DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  A 
20 percent rating is warranted for leg flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.  

When extension of the leg is limited to five degrees, a 
noncompensable rating is assignable.  A 10 percent rating 
requires a limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Normal knee flexion is to 140 degrees, and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, DC 5257.  Moderate knee impairment warrants a 
20 percent rating, and where there is severe knee impairment, 
so caused, a 30 percent evaluation is assignable.  Id.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), the VA's 
General Counsel determined that, when a claimant has 
arthritis and instability of the knee, multiple ratings may 
be assigned under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if 
the veteran did not have limitation of motion of the knee 
meeting the criteria for a noncompensable evaluation under 
DCs 5260 or 5261, a separate evaluation could be assigned if 
there was evidence of a full range of motion "inhibited by 
pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board also notes that the VA General Counsel held in 
VAOPGCOREC 9-2004, 69 Fed. Reg. 59990 (2004), that separate 
ratings under DCs 5260 and 5261 may be assigned for 
disability of the same joint.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5258.  Where there has been removal of semilunar 
cartilage, with residual symptoms, a 10 percent rating is for 
assignment.  38 C.F.R. § 4.71a, DC 5259.  

VA treatment notes indicate that in January 2000 there was no 
laxity of any knee ligament on the left.  In January and May 
2001 entries, range of motion of the left knee was from 0 to 
110 degrees, without instability.  In March 2001, a full 
range of motion of the left knee was noted.  In August 2001, 
no effusion of the left knee was in evidence.  Some atrophy 
was present, but no ligamentous laxity.  

On a VA general medical examination in January 2002, the 
veteran ambulated in a slight, right-sided limp, wearing 
braces on both knees.  Joint crepitus and tenderness were 
present.  Extension was from zero to five degrees; flexion 
was from 70-80 degrees.  Pain was present at rest and with 
flexion greater than 50-80 degrees.  Muscle strength was 
diminished, but no reflex or sensory deficits were noted.  
There was positive valgus/varus stress testing of the left 
knee.  A positive drawer sign and McMurray's test were noted.  
X-rays were noted to identify small effusions.  The pertinent 
diagnosis was of a left knee injury with internal derangement 
and a severe range of motion deficit.  

When seen on an outpatient basis by VA in April 2002, the 
veteran described his knee pain as a five on a scale of one 
to ten.  No swelling or erythema was present.  Medial joint 
line tenderness and crepitus were in evidence, bilaterally, 
and there was full range of motion of the left knee.  

On a VA medical examination in March 2004, which was 
conducted in response to the Board's remand of February 2004, 
the veteran's gait was noted to be antalgic without the use 
of ambulatory aids.  A down-loading knee brace was in use.  
No erythema, ecchymosis, or effusion was present, and there 
was no patellar subluxation or infrapatellar tenderness.  No 
asymmetry, atrophy, or lesions of the quadriceps were 
indicated.  There was tenderness on palpation of the medial 
and lateral joint lines of the left knee.  Active and passive 
motion of the left knee was from zero to 70 degrees for 
extension and flexion and from zero to 90 degrees, 
respectively, with pain from 70 to 90 degrees.  With 
repetitive extension and flexion, motion from zero to 60 
degrees was indicated.  Range of motion was limited only by 
subjective complaints of pain, there being no objective 
evidence of weakness, fatigue, lack of endurance, 
incoordination, or easy fatigability.  Atrophy and ankylosis 
were absent.  Muscle strength was 3/5 with poor effort.  
Testing for valgus and varus stress; McMurray's, Lachman's, 
and Drawer sign; bulge sign/ballotment; and apprehension 
(patellar dislocation or subluxation) was negative.  X-rays 
were interpreted as showing no evidence of an acute bilateral 
osseous knee injury or significant degenerative disease.  The 
veteran's knee disorders, both right and left, were found by 
the examiner not to preclude employment, although they were 
noted to eliminate any heavy labor position.  

The veteran also underwent a VA medical examination by a fee-
basis physician in April 2006, findings from which included a 
slight limp with favoring of the right leg.  Regarding the 
left knee, there was noted to be a normal appearance, with 
tenderness noted in the medial and lateral joint line.  There 
was pain throughout the range of motion, with extension being 
possible to 0 degrees and flexion to 60 degrees.  Pain was 
noted to further limit range of motion, but the examiner was 
unable to determine the additional limitation in degrees, 
without resorting to speculation.  Fatigue, weakness, lack of 
endurance, incoordination, repetitive use, and flare-ups were 
found to be non-limiting.  Ankylosis was absent.  No heat, 
redness, swelling, effusion, drainage, or abnormal movement 
was present.  The anterior Drawer sign was negative, as was 
McMurray's testing.  No medial or lateral instability was 
shown.  X-rays revealed no significant findings.  The 
diagnosis was of left knee mild strain and beginning 
degenerative joint disease.  The examiner noted that there 
were resulting limitations regarding very heavy lifting and 
an inability to perform frequent kneeling, crouching, 
crawling, climbing, and squatting, due to both right and left 
knee disorders.  

In all, the record does not identify a basis for the 
assignment of an initial or staged rating in excess of 10 
percent prior to October 13, 2005, or in excess of 20 percent 
on and after October 13, 2005, for internal derangement of 
the veteran's left knee, with limitation of motion.  See 38 
C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262.  Not more 
than slight instability is demonstrated prior to, on, or 
after October 13, 2005, and no subluxation is ever shown.  
Range of motion values compiled both prior to and after 
October 2005 are not reduced to a level as to warrant the 
assignment of the initial ratings in excess of the those 
already in place and even with consideration afforded to 
VAOPGCPREC 9-2004, the reported degrees of limitation of 
motion do not support separate compensable ratings for the 
left knee based upon limitation of flexion and extension.  
Notice is taken that a VA examiner voiced an opinion in 
January 2002 that there was a severe diminution in left knee 
range of motion; however, at its worst, extension of the 
veteran's left knee was never limited beyond five degrees 
and, at its worst, flexion even with repetitive bending was 
not less than 60 degrees.  There is no medical or X-ray 
evidence of arthritis prior to October 13, 2005, nor is there 
any indication of more than slight instability.  Ankylosis, 
scarring, or malunion or nonunion of the tibia or fibula is 
not at any time indicated by the evidence on file.  A 
clinical impression of arthritis was first recorded upon an 
April 2006 VA examination.  It is apparent that arthritis was 
not confirmed by X-ray examination at that time but even 
assuming that it was, the current 20 percent rating takes 
such into account.  Specifically, given the range of motion 
reported since October 13, 2005 and the absence of any 
objective evidence of instability of the left knee since that 
time, there is no basis to grant a separate compensable 
rating under VAOPGCPREC 23-97; VAOPGRPREC 9-98.  While the 
existence of internal derangement of the veteran's left knee 
is shown, dislocation of semilunar cartilage accompanied by 
episodes of locking, pain, and effusion into the joint, such 
as might warrant the assignment of a 20 percent evaluation 
prior to October 13, 2005, and is not indicated by the 
evidence on file.  See 38 C.F.R. § 4.71a, DC 5258.  

If the predominant impairment for left knee disablement is 
limitation of motion, then 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca are for application, but such do not under the facts 
of this case permit the assignment of any higher schedular 
evaluation.  It is quite evident that left knee pain and 
repetitive movement are significant limiting factors for the 
veteran.  That notwithstanding, the record in its totality 
does not demonstrate that left knee extension was limited 
beyond five degrees prior to, on, or after October 13, 2005.  
Moreover, flexion with or without pain was not shown to be 
less than 60 degrees prior to, on, or after October 13, 2005.  
It, too, is significant that no clinician has offered any 
finding or opinion that weakness, fatigue, lack of endurance, 
incoordination, easy fatigability, or flare-ups are limiting 
and that a VA fee-basis examiner in 2006 determined that the 
effects of pain on limitation of motion could not be 
calculated without resort to speculation.  To that extent, 
there is no basis to increase the 10 and 20 percent ratings 
assigned for the periods prior to and on and after October 
13, 2005.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

To the extent that the veteran is alleging entitlement to an 
extraschedular evaluation of increased disability, such 
allegations are unsupported by the evidence of record.  There 
is no showing of a marked interference with employment solely 
as a result of service-connected left knee disablement, and 
in addition, frequent periods of hospitalization for 
treatment of left knee disability are not indicated, such as 
might render impractical the application of the regular 
schedular standards.  Thus, there is no basis for a referral 
to VA officials for a determination of whether the assignment 
of an extraschedular rating is appropriate.

As a preponderance of the evidence is against the veteran's 
claim for initial or staged ratings in excess 20 percent as 
of October 13, 2005, or in excess of 10 percent prior 
thereto, for internal derangement of the left knee with 
limitation of motion, the benefit of the doubt rule is not 
for application and the claim for the assignment of a higher 
initial or staged rating during the entire period of time at 
issue must be denied.  38 U.S.C.A. § 5107(b); see Fenderson, 
supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial or staged rating in excess of 10 percent for the 
veteran's service-connected internal derangement of the left 
knee, with limitation of motion, prior to October 13, 2005 is 
denied.

An initial or staged rating in excess of 20 percent for 
internal derangement of the left knee, with limitation of 
motion, since October 13, 2005, is denied.  




REMAND

By its July 2006 action, the RO rated each of the veteran's 
two service-connected right knee disabilities, characterized 
as residuals of a medial meniscectomy with mild medial 
compartment and patellofemoral chondritis, and as 
degenerative joint disease, on the basis of limitation of 
motion.  Such action seemingly violates the regulatory 
prohibition against pyramiding, that is, the evaluation of 
the same manifestation under different diagnoses.  See 
38 C.F.R. § 4.14; Esteban, supra.  The basis for separate 
ratings involving the knee typically involves instability or 
subluxation, or other manifestations not involving limitation 
of motion, and those based directly on deficits in range of 
motion, such as are attributable to degenerative joint 
disease, otherwise known as arthritis.  Clarification of the 
RO's action is thus in order prior to the Board's review of 
these matters on appeal.  

In addition, it is noted that the RO in July 2000 effectuated 
an increase in the rating assigned for residuals of a right 
medial meniscectomy with mild medial compartment and 
patellofemoral chondritis from 10 percent to 20 percent, 
effective from October 13, 2005.  The effective date of the 
increase was noted by the RO to be the date of its receipt of 
a claim for increase for that disorder.  However, it is noted 
that there has been in existence since November 2000 a 
pending claim for increase for the disability in question, 
the denial of which forms the basis of the instant appeal and 
for which no final VA decision has been entered.  Under such 
a circumstance, there can be no "new" claim for increase 
until the preceding claim for increase of November 2000 has 
been finally adjudicated.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).  Thus, further clarification 
by the RO of the effective date assigned for the increase 
from 10 to 20 percent for right knee disability is in order, 
prior to any further review of the matter by the Board.  

Upon completion of the development noted above, the RO should 
determine if a more current examination of the right knee is 
warranted.  38 C.F.R. §§ 3.326, 3.327.  




In view of the foregoing, this portion of the appeal is 
REMANDED for the following actions:

1.  The RO should clarify its rating 
decision of July 2006 with respect to its 
evaluation of the veteran's service-
connected residuals of a right medial 
meniscectomy with mild medial compartment 
and patellofemoral chondritis, and for 
degenerative joint disease of the right 
knee, to include the question of clear 
and unmistakable error in the July 2006 
action based on a violation of 38 C.F.R. 
§ 4.14 and the holding in Esteban, supra, 
in the rating of each such disorder on 
the basis of limitation of motion.  In 
addition, clarifying rating action is 
needed for consideration of the effective 
date assigned for any increase in right 
knee disablement, given that no claim for 
increase could validly have been filed in 
March 2005 when the veteran's claims for 
increase for any right knee disablement 
had been pending since November 2000.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the RO should determine 
if a VA orthopedic examination is 
warranted to determine the current 
severity of the veteran's service-
connected residuals of a right medial 
meniscectomy with mild medial compartment 
and patellofemoral chondritis and for his 
degenerative joint disease of the right 
knee.  Such examination should include 
range of motion studies and any other 
tests that are indicated and the examiner 
must note whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that there is any 
additional functional loss (i.e., 
additional loss of motion) of the right 
knee due to pain or flare-ups of pain 
supported by adequate objective findings, 
or additional loss of right knee motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  

4.  Lastly, the remaining issues on 
appeal involving the right knee should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


